      Case 4:19-cv-00730-ALM Document 1 Filed 10/07/19 Page 1 of 5 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 CREOLA COTTON,                                   §
       Plaintiff,                                 §
                                                  §
 v.                                               §           CIVIL ACTION NO. 4:19-cv-00730
                                                  §
 KROGER TEXAS L.P., D/B/A KROGER                  §
      Defendant.                                  §            JURY DEMANDED

                               DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

         Pursuant to 28 U.S.C. §§1441 and 1446, Defendant Kroger Texas L.P., D/B/A Kroger

(“Defendant”) in the cause styled “Creola Cotton v Kroger Texas L.P., D/B/A Kroger,” originally

pending as Cause No. 88794 in the County Court of Lamar County, Texas, files this Notice of

Removal of the cause to the United States District Court for the Eastern District of Texas, Sherman

Division.

                                                I.
                                       BASIS FOR REMOVAL

         The basis of the removal of this action is diversity jurisdiction under 28 U.S.C. §1332.

Diversity jurisdiction exists in this case because there is complete diversity of citizenship between

the parties. Defendant is not a citizen of the State of Texas, and the amount in controversy

exceeds $75,000.00, exclusive of interest and costs. See 28 U.S.C. §1332.




                                                 -1-
   Case 4:19-cv-00730-ALM Document 1 Filed 10/07/19 Page 2 of 5 PageID #: 2




                                                  II.
                                       DIVERSITY JURISDICTION

       At the time of the accident giving rise to this case, Plaintiff Creola Cotton was a resident

and citizen of the State of Texas.

       Kroger Texas L.P., at the time of the initial filing of this action and at the time of the

removal of this action, was and is a corporation formed under the laws of Ohio with its principal

place of business in Ohio. Kroger Texas L.P. has never been a resident of, incorporated in, or had

its principal place of business in the State of Texas.

                                                III.
                                       FACTUAL BACKGROUND

       Plaintiff claims that, on or about January 1, 2018, she entered the Kroger store located at

1310 Clarksville Street, Paris, Texas 75460, and there she slipped and fell on a white powdery

substance causing her severe and incapacitating injury. Plaintiff filed suit on August 6, 2019, in

the 62nd District Court of Lamar County, Texas, as Cause No. 88794, captioned Creola Cotton v

Kroger Texas L.P., D/B/A Kroger, asserting a negligence cause of action (premises liability) against

Defendant.

                                              IV.
                                   THE AMOUNT IN CONTROVERSY

       Plaintiff judicially admits in her Original Petition that she seeks monetary relief over

$75,000.00.1 Specifically, Plaintiff claims damages for: past and future medical expenses, past

and future physical pain, and past and future physical impairment. 2 In addition, Plaintiff seeks




       1
           See Plaintiff’s Original Petition, at page 1, ¶ I.
       2   See Plaintiff’s Original Petition, at page 3 and 4, ¶ VII.


                                                   -2-
   Case 4:19-cv-00730-ALM Document 1 Filed 10/07/19 Page 3 of 5 PageID #: 3




exemplary or punitive damages. 3 As a result, the amount in controversy in this case exceeds

$75,000.00, exclusive of interest and costs, and this case is removable.4

                                             V.
                                       REMOVAL IS TIMELY

       This removal is timely because it is filed “within thirty days after receipt, through service

or otherwise, of a copy of an amended pleading, motion, order or other paper from which it may

first be ascertained that the case is one which is or has just become removable.” 28 U.S.C.

§1446(b). Kroger Texas L.P. first became aware this case might be removable on September 5,

2019 when Kroger was served with Plaintiff’s Original Petition. Accordingly, this removal is timely

because it is made within thirty days after the receipt by Defendant of the document which first

demonstrated the case was removable. Moreover, more than one year has not passed since the

commencement of the action in state court on August 6, 2019. 28 U.S.C. §1446(b).

                                                VI.
                                              VENUE

       Venue is proper in this district under 28 U.S.C. §1441(a) because this district and division

embrace the place in which the removed action has been pending.

                                           VII.
                                 PROCEDURAL REQUIREMENTS

       Defendant has filed a Notice of Filing Notice of Removal to Federal Court with the Clerk

of the County Court of Lamar County, Texas, simultaneously with the filing of this Notice of

Removal.


       3See Plaintiff’s Original Petition, at page 5, ¶ XI.ii.
       4 See
           S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 492 (5th Cir. 1996); see also Laughlin
v. Kmart Corp., 50 S.W.3d 871, 873 (10th Cir. 1995) (amount in controversy is ordinarily
determined by allegations in complaint).


                                                -3-
   Case 4:19-cv-00730-ALM Document 1 Filed 10/07/19 Page 4 of 5 PageID #: 4




       Pursuant to Local Rule CV-81, the following documents are attached hereto for the

Court’s reference:

  Exhibit Document

  1        A Certified copy of the state court docket sheet (“Register of Actions”) as
           of October 7, 2019;

  2        Plaintiff’s Original Petition (filed August 6, 2019);

  3        Defendants’ Original Answer (filed September 26, 2019);

  4        A copy of all process and orders served upon Defendant;

  5        Case Information, including:

                 (a)      A list of all parties and current status of the removed case;

                (b)       Current status of the case;

                 (c)      A complete list of attorneys involved, including bar numbers,
                          addresses, telephone numbers, and party or parties
                          represented by her;

                 (d)      A record of which parties have requested trial by jury;

                 (e)      The name and address of the court from which the case is
                          being removed; and

  6        Civil Cover Sheet.

       WHEREFORE, PREMISES CONSIDERED, Defendant respectfully prays that this case be

removed to the United States District Court for the Eastern District of Texas, Sherman Division.




                                                 -4-
  Case 4:19-cv-00730-ALM Document 1 Filed 10/07/19 Page 5 of 5 PageID #: 5




                                           Respectfully submitted,

                                           /s/ Jack Ormond_____
                                           Jack Ormond
                                           State Bar No. 24037217
                                           jormond@peavlerbriscoe.com
                                           PEAVLER|BRISCOE
                                           2215 Westgate Plaza
                                           Grapevine, Texas 76051
                                           (214) 999-0550 (telephone)
                                           (214) 999-0551 (facsimile)

                                           ATTORNEY FOR DEFENDANT


                                  CERTIFICATE OF SERVICE

       I certify that this document was served on all counsel of record in accordance with the
Federal Rules of Civil Procedure on October 7, 2019.

                                           /s/ Jack Ormond__
                                           Jack Ormond




                                             -5-
